7 N.J. 268 (1951)
81 A.2d 364
EDGAR L. RIGGLE, ET AL. (THE TOWNSHIP OF LOWER, INTERVENING), PLAINTIFFS-RESPONDENTS,
v.
JOSEPH W. SKILL, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued June 4, 1951.
Decided June 11, 1951.
Mr. Herbert F. Campbell argued the cause for the appellant.
Mr. Nathan C. Staller and Mr. T. Millet Hand filed a brief for the respondents.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Haneman, reported at 9 N.J. Super. 372.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
For reversal  None.